The defendant was found guilty at the last term, and recommended to mercy.
Motion in arrest of judgment upon the following grounds: viz.
1. Because the indictment charges the defendant with a misdemeanor, in receiving stolen goods, &c. &c. under the statute of Ann, the principal felon having been convicted at the time of preferring such indictment.
2. Because there is no record of, nor in fact was there, any issue made up between the state and the defendant.
3. Because the said indictment is repugnant, inconsistent, nonsensical, and therefore void.
It is considered by the court, that the motion in arrest of judgment be sustained, upon the second objection : and it is ordered, that the defendant be discharged, upon payment of costs.
Motion in arrest ofjudgment sustained.